UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
JESUS BAUTISTA-RODRIGUEZ, a/k/a                 No. 02-4163
Jose Antonio C. Patino, a/k/a Jose
Antonio Patino-Cervantes,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                            (CR-01-261)

                      Submitted: July 25, 2002

                      Decided: August 5, 2002

    Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Danny T. Ferguson, Winston-Salem, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Arnold L. Husser,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.
2               UNITED STATES v. BAUTISTA-RODRIGUEZ
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Jesus Bautista-Rodriguez appeals from his conviction and fifty-
one-month sentence imposed following his guilty plea to the offense
of unlawful reentry into the United States by a deported alien felon.
8 U.S.C.A. § 1326(a), (b)(2) (West 1999). Bautista-Rodriguez’s coun-
sel filed a brief pursuant to Anders v. California, 386 U.S. 738, 744
(1967), stating that there were no meritorious issues for appeal, but
addressing the possibility that the guilty plea was not knowingly and
voluntarily entered. Bautista-Rodriguez was informed of his right to
file a pro se brief, but has not done so. Because our review of the
record discloses no reversible error, we affirm Bautista-Rodriguez’s
conviction and sentence.

   We find that Bautista-Rodriguez’s guilty plea was knowingly and
voluntarily entered after a thorough hearing pursuant to Fed. R. Crim.
P. 11. Bautista-Rodriguez was properly advised as to his rights, the
offense charged, and the maximum sentence for the offense. The
court also determined that there was an independent factual basis for
the plea and that the plea was not coerced or influenced by any prom-
ises. See North Carolina v. Alford, 400 U.S. 25, 31 (1970); United
States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).

  We also find that the district court properly computed Bautista-
Rodriguez’s offense level and criminal history category and correctly
determined the applicable guideline range of forty-one to fifty-one
months. The court’s imposition of a sentence within the properly cal-
culated range is not reviewable. United States v. Jones, 18 F.3d 1145,
1151 (4th Cir. 1994).

  As required by Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm
Bautista-Rodriguez’s conviction and sentence. This court requires that
                 UNITED STATES v. BAUTISTA-RODRIGUEZ                   3
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                            AFFIRMED